UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-4769


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFORY HARRISON,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:09-cr-00234-1)


Submitted:   February 17, 2012             Decided:   February 23, 2012


Before WILKINSON and      DUNCAN,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.      R. Booth
Goodwin II, United States Attorney, Lisa G. Johnston, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffory Harrison appeals the eighteen-month sentence

the district court imposed after revoking Harrison’s probation.

Harrison        argues     his      sentence         is      plainly       procedurally

unreasonable because the district court failed to articulate why

a   sentence     within    the    three-     to   nine-month        policy      statement

range applicable to his probation violations was insufficient to

achieve    the    statutory      sentencing       objectives       set     forth    in   18

U.S.C. § 3553(a) (2006).            Because we discern no procedural error

in the district court’s sentencing, we affirm.

            A     sentence       imposed     after     revocation         of    probation

should be       affirmed   if     it    is   within    the    applicable        statutory

maximum    and    not    plainly       unreasonable.         See   United       States   v.

Moulden, 478 F.3d 652, 656-57 (4th Cir. 2007).                           In reviewing a

revocation       sentence,       this    court    “takes      a     more       deferential

appellate posture concerning issues of fact and the exercise of

discretion        than     reasonableness            review        for     [G]uidelines

sentences.”      Id. at 656 (internal quotation marks omitted).

            We first determine whether the revocation sentence is

procedurally or substantively unreasonable. *                      See United States

v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                              A revocation

      *
        Because Harrison does not challenge the substantive
reasonableness of his sentence, we limit our discussion to the
procedural reasonableness inquiry.



                                             2
sentence       is   procedurally            reasonable      if    the    district         court

considered the advisory policy statement range based on Chapter

Seven     of    the      U.S.       Sentencing        Guidelines        Manual      and    the

applicable      § 3553(a)          factors.         See   Moulden,      478   F.3d   at     656

(noting that in probation revocation context, sentencing court

must assess all of the § 3553(a) sentencing factors); Crudup,

461 F.3d at 438-39.                Furthermore, the district court must state

a proper basis for concluding the defendant should receive the

sentence imposed, “but this statement need not be as specific as

has been required for departing from a traditional [G]uidelines

range.”        Moulden,       478    F.3d     at    657   (internal      quotation        marks

omitted).       Only if the sentence is procedurally or substantively

unreasonable        do   we        assess    whether      the    sentence      is    plainly

unreasonable.         Crudup, 461 F.3d at 439.

               Based     on     our     review       of    the    transcript         of     the

revocation       hearing,       we    readily        conclude     the    district         court

adequately explained the reasons for the sentence it selected

for   Harrison.          Furthermore,         the    district     court’s      explanation

implicitly addresses why it rejected a within-policy statement

range   sentence.             We     thus    conclude      that    the    eighteen-month

sentence       Harrison       received        was    procedurally        reasonable         and

affirm the revocation judgment.                     We dispense with oral argument

because the facts and legal contentions are adequately presented



                                               3
in the materials before the court and argument would not aid the

decisional process.



                                                        AFFIRMED




                               4